Exhibit 10.4

EXECUTION VERSION

EMPLOYMENT AGREEMENT

This employment agreement (the “Agreement”), dated as of January 12, 2016 is
between Universal Insurance Holdings, Inc. a Delaware corporation (“Company”),
and Frank C. Wilcox (the “Executive”).

WHEREAS, the Company and Executive are parties to an employment agreement, dated
as of August 5, 2013 (the “Prior Agreement”), pursuant to which Executive was
employed as Chief Financial Officer of the Company;

WHEREAS, the Prior Agreement expired on October 1, 2015; and

WHEREAS, Executive and the Company now desire to enter into this Agreement in
connection with Executive’s continuing employment for the Term (as defined
below) as the Chief Financial Officer of the Company;

NOW, THEREFORE, in consideration of the covenants and promises contained herein
and for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. Employment and Acceptance. The Company will employ Executive, and Executive
will accept employment, subject to the terms of this Agreement, as of October 1,
2015 (“Effective Date”).

2. Term. Subject to earlier termination pursuant to Section 5, this Agreement
and the employment relationship hereunder will continue from the Effective Date
until the second anniversary of the Effective Date. As used in this Agreement,
the “Term” means the period beginning on the Effective Date and ending on the
date Executive’s employment terminates in accordance with this Section 2 or
Section 5. In the event that Executive’s employment terminates, the Company’s
obligation to continue to pay all Base Salary and other benefits then accrued
will terminate except as may be provided for in Section 5.

3. Duties and Title.

(a) Title. The Company will employ Executive to render full-time services to the
Company, its parent, its subsidiaries and its affiliates (singularly, “Related
Company” or collectively, “Related Companies”). During the Term, the Company
will employ Executive as Chief Financial Officer of the Company, reporting to
the Chief Executive Officer.

(b) Duties. During the Term, Executive will have such authority and
responsibilities and will perform such duties as the Chief Executive Officer or
Chief Operating Officer may assign, commensurate with his position. Executive
will devote all Executive’s full working-time and attention to the performance
of such duties and to the promotion of the Company’s or a Related Company’s
business and interests.

(c) Other Business Activities. Executive may not engage in any activity that
conflicts with the Company’s or a Related Company’s interests or would
materially interfere



--------------------------------------------------------------------------------

Frank Wilcox

Employment Agreement

Page 2 of 10

 

with the performance of Executive’s duties to the Company, as determined by the
Company in its sole discretion. Executive may not hold, directly or indirectly,
an ownership interest of more than 2% in any entity which competes with the
Company or a Related Company, as determined by the Company in its sole
discretion.

4. Compensation and Benefits by the Company. As compensation for all services
rendered pursuant to this Agreement, the Company will provide Executive the
following during the Term:

(a) Base Salary. The Company will pay Executive a base salary at the annual rate
of $375,000, payable in accordance with the Company’s customary payroll
practices. The Base Salary may be subject to adjustment by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”) based on the recommendation of the Chief Executive Officer of the
Company. For purposes of this Agreement, “Base Salary” means Executive’s base
salary as adjusted. Base Salary shall be paid in installments in accordance with
the Company’s regular payroll practices.

(b) Annual Bonus. For each fiscal year during the Term, Executive may be awarded
an annual bonus payment as determined by the Company in its sole discretion
(“Annual Bonus”). Executive’s employment with the Company must continue through
the date any Annual Bonus is paid.

(c) Participation in Executive Benefit Plans. Executive is entitled, if and to
the extent eligible, to participate in the Company’s benefit plans generally
available to Company employees in similar positions. Executive is eligible to
participate in the Company’s equity incentive plans, including the 2009 Omnibus
Incentive Plan, as it may be amended from time to time, at the Compensation
Committee’s discretion based on the recommendations of management of the
Company, and any successor plans thereto.

(d) Vacation. Executive will receive paid vacation of 3 weeks per fiscal year.
Beginning with 2016, any unused vacation for a given calendar year shall accrue,
and the aggregate value of any unused accrued vacation shall be paid to
Executive upon the termination of Executive’s employment with the Company,
provided that Executive has submitted a report to the Committee within 30 days
following the end of each calendar year reporting on the number of accrued and
unused vacation days for such year and the total number of accrued but unused
vacation days for all prior years.

(e) Expense Reimbursement. The Company will reimburse Executive for all
appropriate business expenses Executive incurs in connection with Executive’s
duties under this Agreement in accordance with the Company’s policies as in
effect from time to time.

5. Termination of Employment.

(a) Payment Upon Termination. If Executive’s employment terminates for any
reason, Executive will receive, within 30 days of termination, a lump sum cash
payment equal to (1) accrued but unpaid Base Salary through the date of
termination, (2) any employee

 

2



--------------------------------------------------------------------------------

Frank Wilcox

Employment Agreement

Page 3 of 10

 

benefits Executive may be entitled to pursuant to the Company’s employee benefit
plans through the date of termination and (3) expenses reimbursable under
Section 4(e) incurred but not yet reimbursed to Executive through the date of
termination.

(b) Payment Upon Termination Without Cause. If during the Term the Company
terminates Executive’s employment without Cause (which may be done at any time
without prior notice), within 30 days of termination Executive will receive, in
addition to the payment specified in Section 5(a), a lump-sum cash payment equal
to Executive’s Base Salary for a period equal to the remaining Term of the
Agreement, provided Executive executes (without revocation) a valid release
agreement in a form reasonably acceptable to the Company. The Company will have
no obligation to provide the payments set forth in this Section 5(b) in the
event that Executive breaches the provisions of Section 6. For purposes of this
Agreement, “Cause” means, as determined by Company (or its designee),
(1) Executive’s material breach of Executive’s obligations or representations
under this Agreement, (2) Executive’s arrest for, conviction of or plea of nolo
contendere to a felony, (3) Executive’s acts of dishonesty resulting or
intending to result in personal gain or enrichment at the Company’s or a Related
Company’s expense, (4) Executive’s fraudulent, unlawful or grossly negligent
conduct in connection with Executive’s duties under this Agreement,
(5) Executive’s engaging in personal conduct which seriously discredits or
damages the Company or a Related Company, (6) contravention of the Company’s
specific lawful directions or continuing inattention to or continuing failure to
adequately perform the duties described under Section 3(b), (7) Executive’s
material breach of the Company’s manuals, written policies, codes or procedures,
(8) initiation of a regulatory inquiry, investigation or proceeding regarding
Executive’s performance of duties on the Company’s or a Related Company’s behalf
or (9) breach of Executive’s covenants set forth in Section 6 below before
termination of employment. A termination for Cause is effective immediately or
on such other date set forth by the Company.

(c) Termination Because of Death. If Executive’s employment terminates because
of Executive’s death, within 30 days of termination Executive’s legal
representatives will receive, in addition to the payments specified in
Section 5(a), a lump-sum cash payment equal to Executive’s unpaid Base Salary
from the date of termination through the last day of the month in which
Executive’s death occurred and any employee benefits Executive may be entitled
to pursuant to the Company’s employee benefit plans through such period.

(d) Termination Because of Disability. The Company may terminate Executive’s
employment because of Executive’s Disability. For purposes of this Agreement,
“Disability” means a determination by the Company that, as a result of a
physical or mental injury or illness, Executive is unable to perform the
essential functions of Executive’s job with or without reasonable accommodation
for a period of 90 consecutive days or 60 days in any six (6)-month period.

6. Restrictions and Obligations of Executive.

(a) Non-Disparagement. Executive will not at any time (whether during or after
the Term) publish or communicate to any person or entity any Disparaging
remarks, comments or statements concerning the Company or a Related Company, and
their respective

 

3



--------------------------------------------------------------------------------

Frank Wilcox

Employment Agreement

Page 4 of 10

 

present and former members, partners, directors, officers, shareholders,
employees, agents, attorneys, successors, assigns, clients and agents.
“Disparaging” remarks, comments or statements are those that impugn the
character, honesty, integrity, morality, business acumen or abilities in
connection with any aspect of the operation of business of the individual or
entity being disparaged.

(b) Confidentiality. During the course of Executive’s employment, Executive has
had and will have access to certain trade secrets and confidential information
relating to the Company and the Related Companies which is not readily available
from sources outside the Company. The parties agree that the business in which
the Company engages is highly sales-oriented and the goodwill established
between Executive and the Company’s customers and potential customers is a
valuable and legitimate business interest worthy of protection under this
Agreement. Executive recognizes that, by virtue of Executive’s employment by the
Company, Executive is granted otherwise prohibited access to the Company’s
confidential and proprietary data which is not known to its competitors and
which has independent economic value to the Company and that Executive will gain
an intimate knowledge of the Company’s reinsurance business and its policies,
customers, employees and trade secrets, and of other confidential, proprietary,
privileged or secret information of the Company and its clients (collectively,
all such nonpublic information is referred to as “Confidential Information”).
This Confidential Information includes, but is not limited to, data relating to
the Company’s marketing and servicing programs, procedures and techniques,
business, management and personnel strategies, analytic tools and processes, the
criteria and formulae used by the Company in pricing its insurance products and
claims management, loss control and information management services, the
Company’s computer system, reinsurance marketing program and the skill of
marketing and selling products, the structure and pricing of special reinsurance
products or packages that the Company has negotiated with various underwriters,
lists of prospects, customer lists and renewals, the identity, authority and
responsibilities of key contacts at clients’ accounts, the composition and
organization of clients’ business, the peculiar risks inherent in a client’s
operations, highly sensitive details concerning the structure, conditions and
extent of a client’s existing insurance and reinsurance coverages, policy
expiration dates and premium amounts, commission rates, risk management service
arrangements, loss histories and other data showing clients’ particularized
insurance requirements and preferences.

Except as required by law or an order of a court or governmental agency with
jurisdiction, Executive will not, during the Term or any time thereafter,
disclose any Confidential Information, directly or indirectly, to any person or
entity for any reason or purpose whatsoever, nor will Executive use it in any
way. Executive will take all reasonable steps to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft. Executive understands and agrees that Executive will acquire no rights to
any such Confidential Information.

At the Company’s request from time to time and upon the termination of
Executive’s employment for any reason, Executive will promptly deliver to the
Company all copies and embodiments, in whatever form, of all Confidential
Information in Executive’s possession or within Executive’s control (including,
but not limited to, memoranda, records, notes, plans, photographs, manuals,
notebooks, documentation, program listings, flow charts,

 

4



--------------------------------------------------------------------------------

Frank Wilcox

Employment Agreement

Page 5 of 10

 

magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information) irrespective of the location or form of such material.
If requested by the Company, Executive will provide the Company with written
confirmation that all such materials have been delivered to the Company as
provided herein.

Notwithstanding anything herein to the contrary, Executive shall have the right
under Federal law to certain protections for cooperating with or reporting legal
violations to the Securities and Exchange Commission (the “SEC”) and/or its
Office of the Whistleblower, as well as certain other governmental entities. No
provisions in this Agreement are intended to prohibit Executive from disclosing
this Agreement to, or from cooperating with or reporting violations to, the SEC
or any other such governmental entity, and Executive may do so without
disclosure to the Company. The Company may not retaliate against Executive for
any of these activities, and nothing in this Agreement would require Executive
to waive any monetary award or other payment that Executive might become
entitled to from the SEC or any other governmental entity.

(c) Non-Solicitation or Hire. While employed by the Company and for a period of
12 months following the termination of Executive’s employment for any reason,
Executive will not directly or indirectly solicit or attempt to solicit or
induce, directly or indirectly, (1) any party who is a client, customer or
policyholder of the Company or a Related Company, or who was a client, customer
or policyholder of the Company or a Related Company at any time during the
12-month period immediately prior to the date of termination, for the purpose of
marketing, selling or providing to any such party any services or products
offered by or available from the Company or a Related Company and (2) any
employee of the Company or a Related Company or any person who was an employee
of the Company or a Related Company during the 12-month period immediately prior
to the date Executive’s employment terminates to terminate such employee’s
employment relationship with the Company or a Related Company, in either case,
to enter into a similar relationship with Executive or any other person or any
entity in competition with the Company or a Related Company. During the Term and
for a period of 12 months following the termination of Executive’s employment
for any reason, Executive will not enter into an employment relationship,
directly or indirectly, with any employee of the Company or a Related Company or
any person who was an employee of the Company or a Related Company during the
12-month period immediately prior to the date Executive’s employment terminates.

(d) Non-Competition. While employed by the Company and for a period of 12 months
following Executive’s termination of employment for any reason, Executive will
not, whether individually, as a director, manager, member, stockholder, partner,
owner, employee, consultant or agent of any business, or in any other capacity,
other than on behalf of the Company or a Related Company, organize, establish,
own, operate, manage, control, engage in, participate in, invest in, permit
Executive’s name to be used by, act as a consultant or advisor to, render
services for (alone or in association with any person, firm, corporation or
business organization) or otherwise assist any person or entity that engages in
or owns, invests in, operates, manages or controls any venture or enterprise
which engages or proposes to engage in any business conducted by the Company or
a Related Company during the 12-month period immediately prior to the date
Executive’s employment terminates.

 

5



--------------------------------------------------------------------------------

Frank Wilcox

Employment Agreement

Page 6 of 10

 

(e) Company Policies. During the Term and all periods thereafter, Executive will
remain in strict compliance with the Company’s policies and guidelines,
including the Company’s code of business conduct or code of ethics.

7. Representations and Warranties by Executive. Executive represents and
warrants the following:

(a) Skills and Competencies. Any resume, employment history or related
information directly or indirectly provided by Executive to the Company, whether
orally or in writing, is true, complete and accurate in all respects. Further,
Executive is qualified by education and experience to perform the duties
contemplated by this Agreement.

(b) Absence of Restrictions. Executive is not a party to or subject to any
restrictive covenants, legal restrictions or other agreements in favor of any
entity or person which would in any way preclude, inhibit, impair or limit
Executive’s ability to perform Executive’s obligations under this Agreement,
including, but not limited to, non-competition agreements, non-solicitation
agreements or confidentiality agreements.

(c) Absence of Litigation. Within the 5-year period ending on the Effective
Date, Executive has not been involved in any proceeding, claim, lawsuit or
investigation alleging wrongdoing by Executive in connection with any prior
employer before any court or public or private arbitration board or panel.

8. Remedies; Specific Performance. The parties acknowledge and agree that
Executive’s breach or threatened breach of any of the restrictions set forth in
Section 6 will result in irreparable and continuing damage to the Company and
the Related Companies for which there may be no adequate remedy at law and that
the Company and the Related Companies are entitled to equitable relief,
including specific performance and injunctive relief as remedies for any such
breach or threatened or attempted breach. Executive consents to the grant of an
injunction (temporary or otherwise) against Executive or the entry of any other
court order against Executive prohibiting and enjoining Executive from
violating, or directing Executive to comply with, any provision of Section 6.
Executive also agrees that such remedies are in addition to any and all
remedies, including damages, available to the Company and the Related Companies
against Executive for such breaches or threatened or attempted breaches. In
addition, without limiting the Company’s and the Related Companies’ remedies for
any breach of any restriction on Executive set forth in Section 6, except as
required by law, Executive is not entitled to any payments set forth in
Section 5(b) if Executive has breached the covenants contained in Section 6.
Executive will immediately return to the Company any such payments previously
received under Section 5(b) upon such a breach and, in the event of such breach,
the Company will have no obligation to pay any of the amounts that remain
payable by the Company under Section 5(b).

9. Code Section 409A. The provisions of this Section 9 shall apply
notwithstanding any provision of this Agreement related to the timing of
payments following Executive’s termination or resignation.

 

6



--------------------------------------------------------------------------------

Frank Wilcox

Employment Agreement

Page 7 of 10

 

(a) Delay of Payments. If, at the time of Executive’s termination or resignation
with the Company, Executive is a Specified Employee (as defined below), then the
payments under Section 5(b), any outstanding awards payable under the 2009
Omnibus Incentive Plan and any other amounts payable under this Agreement that
the Company determines constitutes deferred compensation within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
which are subject to the six-month delay required by Treas. Reg.
Section 1.409A-1(c)(3)(v), shall be delayed and not paid to Executive until the
first business day following the six-month anniversary of Executive’s date of
termination or resignation (the “Short-Term Deferral Date”), at which time such
delayed amounts will be paid to Executive in a cash lump sum (the “Catch-Up
Amount”). If payment of an amount is delayed as a result of this Section 9(a),
such amount shall be increased with interest from the date on which such amount
would otherwise have been paid to Executive but for this Section 9(a) to the day
prior to the date the Catch-Up Amount is paid. The rate of interest shall be the
applicable short-term federal rate applicable under Section 7872(f)(2)(A) of the
Code for the month in which the date of Executive’s termination or resignation
occurs. Such interest shall be paid at the same time that the Catch-Up Amount is
paid. If Executive dies on or after the date of Executive’s termination or
resignation and prior to the Short-Term Deferral Date, any amount delayed
pursuant to this Section 9(a) shall be paid to Executive’s estate or
beneficiary, as applicable, together with interest, within 30 days following the
date of Executive’s death.

(b) “Specified Employee” has the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code. The determination of whether Executive constitutes a Specified
Employee on the date of his termination or resignation shall be made in
accordance with the Company’s established methodology for determining Specified
Employees.

(c) “Separation from Service” means a “separation from service” from the Company
within the meaning of the default rules under the final regulations issued
pursuant to Section 409A of the Code. For purposes of this Agreement, the terms
“terminate,” “terminated,” “termination” and “resignation” mean a termination of
Executive’s employment that constitutes a Separation from Service.

(d) Separate Payments and Reimbursements. For purposes of applying the
provisions of Section 409A of the Code to this Agreement, each separately
identifiable amount to which Executive is entitled under this Agreement shall be
treated as a separate payment. To the extent any reimbursements or in-kind
benefit payments under this Agreement are subject to Section 409A, such
reimbursements and in-kind benefit payments shall be made in accordance with
Section 409A, and payments of such reimbursements or in-kind benefits shall be
made on or before the last day of the calendar year following the calendar year
in which the relevant expense is incurred.

10. Notice. For purposes of this Agreement, all notices and other communications
will be in writing and will be deemed to have been duly given when delivered or
when mailed by United States registered or certified mail, return receipt
requested, first-class postage prepaid, addressed as follows:

 

7



--------------------------------------------------------------------------------

Frank Wilcox

Employment Agreement

Page 8 of 10

 

If to Executive:    If to the Company: Frank C. Wilcox,    1110 West Commercial
Boulevard to Executive’s most recent    Fort Lauderdale, Florida 33309 address
on file with the Company    Attn: Beth Wallace

or to such other address as any party may have furnished to the other in writing
in accordance with this Section 10, except that notices of any change of address
is effective only upon actual receipt.

11. Stock Ownership Guidelines. Executive will comply with all stock ownership
and stock retention guidelines or policies established by the Board and the
Committee, as in effect from time to time.

12. Claw Back Policy. All compensation granted to Executive hereunder shall be
subject to any and all claw back policies of the Company, as in effect from time
to time.

13. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

14. Waiver and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

15. Governing Law. This Agreement and the implementation of it shall be subject
to and governed by the laws of the State of Florida applicable to contracts
fully performed and executed in such State.

16. Venue. The parties agree that the exclusive venue for any litigation
relating to this Agreement will be the state courts located in Broward County,
Florida and the United States District Court, Southern District of Florida, Fort
Lauderdale Division in Broward County, Florida. The parties waive any rights to
object to venue as set forth herein, including any argument of inconvenience for
any reason.

17. Assignability by the Company and Executive. The Company may assign this
Agreement, and the rights and obligations hereunder, at any time. Other than to
the extent provided in Section 5(c), Executive may not assign this Agreement or
the rights and obligations hereunder.

 

8



--------------------------------------------------------------------------------

Frank Wilcox

Employment Agreement

Page 9 of 10

 

18. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original but all of which will constitute one and the same
instrument.

19. Headings. The headings in this Agreement are for convenience of reference
only and will not limit or otherwise affect the meaning of terms contained
herein.

20. Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement will remain
in full force and effect and will in no way be affected or impaired or
invalidated. If any court determines that any of such covenants, or any part
thereof, is invalid or unenforceable because of the geographic or temporal scope
of such provision, such court will reduce such scope to the minimum extent
necessary to make such covenants valid and enforceable. Executive acknowledges
that the restrictive covenants contained in Section 6 are a condition of this
Agreement and are reasonable and valid in temporal scope and in all other
respects.

21. Tax Withholding. The Company or other payor is authorized to withhold from
any benefit provided or payment due hereunder, the amount of withholding taxes
due any federal, state or local authority in respect of such benefit or payment
and to take such other action as may be necessary in the Company’s opinion to
satisfy all obligations for the payment of such withholding taxes.

[remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

Frank Wilcox

Employment Agreement

Page 10 of 10

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

 

EXECUTIVE: /s/ Frank C. Wilcox Frank C. Wilcox UNIVERSAL INSURANCE HOLDINGS,
INC. /s/ Sean P. Downes

Sean P. Downes

President and Chief Executive Officer

 

10